Title: From George Washington to Brigadier General William Woodford, 29 October 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          Head Quarters West-point 29th Octbr 1779
        
        I received your favor of the 27th 10 O’Clock and that of the 28 of 4 O’Clock in the morning. with its inclosure from Col. Seely.
        Provided the enemy have returned you will move back—and take a position between Sufferans and Stoney-point. You will be pleased to give me proper notice of the place you may chose for your incampment. I am Dr Sir Your &c.
        
          G.W.
        
      